  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )        CRIMINAL ACTION NO.
        v.                               )           2:18cr156-MHT
                                         )                (WO)
WILLIE LEWIS MURRELL                     )

                                     ORDER

    Defendant Willie Lewis Murrell, 60 years old, has

been indicted on one count of possession of a firearm

as a felon, in violation of 18 U.S.C. § 922(g)(1).                           He

is clearly a cocaine addict.                     Moreover, based on the

representations          made   on       the   record    on    February     12,

2019, it appears that Murrell may have used cocaine in

an effort to self-medicate the symptoms of a mental

illness--perhaps depression.                   Therefore, pursuant to 18

U.S.C.       §    3552(b),   the     court      will    order      a   detailed

assessment         of   Murrell's    mental       health      to   assist   the

court        in    developing       an       appropriate      sentence      and

conditions of supervision that effectively address his

mental-health needs.

                                      ***
     Accordingly, it is ORDERED that:

     (1) Defendant Willie Lewis Murrell shall submit to

a presentence study pursuant to 18 U.S.C. § 3552(b).

     (2) The Probation Department shall arrange for the

study   to     be     performed     by    psychologist       Dr.      Kale

Kirkland.

     (3) Dr.        Kirkland      shall       conduct    a    detailed

mental-health evaluation and substance-abuse assessment

of defendant Murrell for the purposes of sentencing and

shall include his findings in a report to be presented

to   this    court.      The    report    should     include:      (A)   a

description      of     Murrell’s        personal,      medical,       and

psychological       history;      (B)     a    description      of     the

psychiatric, psychological, and medical tests employed

and the results; (C) a diagnosis of the DSM-5 mental

disorders,     substance       abuse     disorders,     and/or       other

mental-health problems from which Murrell suffers, if

any; (D) whether and how his mental-health problems, if

any, and his substance abuse relate to, impact, and/or
influence each other; (E) specific recommendations for

treatment of his mental and substance abuse disorders

and    other   mental   health     problems,   such    as   any

recommendations    as    to      any   particular     treatment

modalities that are likely to be effective in light of

his individual condition, history, and age, and whether

psychotropic medication would aid his treatment; and

(F) recommendations, in light of his diagnosis/es or

other identified problems, as to any social services or

other supports that could be provided to assist him in

his rehabilitation.

      (4) The report is to be filed with the court by

March 20, 2019.

      DONE, this the 27th day of February, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
